FILED
                             NOT FOR PUBLICATION                            MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROMAN FEDOROVICH BALCAN,                         No. 08-73928

               Petitioner,                       Agency No. A097-599-372

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Roman Fedorovich Balcan, a native of the former Soviet Union and citizen

of Moldova, petitions for review of the Board of Immigration Appeals’ order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that Balcan failed to

demonstrate the harassment he and his family suffered under the Soviet regime,

and the incidents in 2002 and 2007 when they were prevented from holding

religious events, rise to the level of past persecution. See Nagoulko v. INS, 333

F.3d 1012, 1016 (9th Cir. 2003). Substantial evidence also supports the agency’s

finding that Balcan does not have a well-founded fear of future persecution. See

id. at 1018. Accordingly, Balcan’s asylum claim fails.

      Because Balcan failed to meet the lower burden of proof for asylum, it

follows that he has not met the higher standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Balcan failed to establish that it is more likely than not he will be tortured

by or with the acquiescence of the government of Moldova. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-73928